Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1, 2, 4, 8-10, 12, 13, 17, 22, 26, 27, 30-33, 37, 39, 41-44, 46, 48, 54 and 55 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group II, claims 30-33, 37, 39, 41-43, 46 and 48, directed to a method for generating a plurality of molecules; and the election of Species with traverse as follows: 
Species (A): wherein said first set of molecules comprises DNA molecules (claim 2);
Species (B): wherein capturing comprises encapsulating said one or more molecules in said plurality of beads (claim 26);
Species (C): wherein said first set of molecules and said third set of molecules comprise DNA, and said second set of molecules and said fourth set of molecules comprise molecules selected from the group recited in claim 32 (claim 32);
Species (D): wherein (d) comprises coupling said fourth set of molecules to said second set of molecules or to said plurality of supports (claim 39), in the reply filed on June 7, 2021 is acknowledged.  

	The traversal is on the grounds that: (a) as to Groups I and II, Applicant asserts that Group I and Group II are related process for at least the reason that they overlap in scope, despite not being of entirely the same scope (Applicant Remarks, pg. 8, last partial paragraph); (b) as to Groups I and III, Applicant asserts that the Examiner does not provide further explanation other than to recite the limitations, such that Group I and Group III are related process for at least the reason that they overlap in scope, despite not being of entirely the same scope (Applicant Remarks, pg. 9, first full paragraph; and pg. 9, second full paragraph, lines 6-8); (c) Applicant disagrees with the Office’s position as to Groups II and III, which the Examiner asserts are directed to related processes because claim 44 depends from despite not being of entirely the same scope (Applicant Remarks, pg. 9, second full paragraph, lines 8-11); and (d) Applicant traverses the species election of Species (D) because the Examiner does not provide any explanation as to why the elements of claims 37 and 39 are mutually exclusive; and because the elements as recited in claims 37 and 39 can co-exist (Applicant Remarks, pg. 10, second and third full paragraphs).
	Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Applicant’s assertion that the examination of Groups I and II are directed to related processes for at least the reason that they overlap in scope, the Examiner disagrees. As noted in the Office Action mailed December 8, 2020, Groups I and II are directed to unrelated processes. As previously indicated, Group I is directed to a method comprising: (a) providing a plurality of supports; and (b) combinatorially generating a plurality of molecules coupled to, and/or comprised in each of a plurality of supports; while Group II is directed to a method comprising: (a) providing a plurality of supports in a first plurality of partitions; (b) coupling; (c) providing a plurality of supports in a second plurality of partitions; and (d) coupling. Thus, the inventions are unrelated. Assuming arguendo that Groups I and II are directed to related processes as asserted by Applicant, the Examiner respectfully points out that Applicant clearly admits that Group I and Group II do not overlap in scope (See; Applicant Remarks, pg. 8, last partial paragraph), the inventions of Group I and Group II are not capable of use together, and they have a materially different designs, modes of operation, functions, or effects. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants, such that distinct. Thus, the restriction is proper.
Regarding (b), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Applicant’s assertion that the examination of Groups I and III are directed to related processes for at least the reason that they overlap in scope, the Examiner disagrees. As noted in the Office Action mailed December 8, 2020, Groups I and III are directed to unrelated processes. As previously indicated, Group I is directed to a method comprising: (a) providing a plurality of supports; and (b) combinatorially generating a plurality of molecules coupled to, and/or comprised in each of a plurality of supports; while Group III is directed to a method comprising: (a) providing a plurality of solid supports in arguendo that Groups I and III are directed to related processes as asserted by Applicant, the Examiner respectfully points out that Applicant clearly admits that Group I and Group II do not overlap in scope (See; Applicant Remarks, pg. 9, second full paragraph). Thus, the inventions of Group I and Group III are not capable of use together, they have a materially different design, mode of operation, function, or effect; and they do not overlap in scope. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants, such that the inventions are unrelated and distinct. Thus, the restriction is proper.
Regarding (c), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Applicant’s assertion that the examination of Groups II and III are directed to related processes for at least the reason that they overlap in scope, despite not being of entirely the same scope, the Examiner contends that the Groups II and III are directed to related processes that are distinct. Again, the Examiner respectfully points out that Applicant clearly admits that Group I and Group III do not overlap in scope (See; Applicant Remarks, pg. 9, second full paragraph). As noted in the Office Action mailed December 8, 2020, Groups II and III are related inventions, wherein Group II comprises steps (a)-(d); while Group III comprises steps (a)-(f). Thus, the inventions as claimed inventions are not capable of use together, they have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope; and the inventions as claimed are not obvious variants, such that the inventions are distinct. Thus, the restriction is proper.
Regarding (d), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Applicant’s assertion that the election requirement for Species (D) is improper because the elements of claim 37 and 39 can coexist, the Examiner disagrees. The Examiner respectfully points out that claim 37 recites that step (d) comprises coupling a third set of molecules to a first set of molecules, or to said plurality of supports; while claim 39 recites that step (d) comprises coupling said fourth set of molecules to said second set of molecules, or to said plurality of supports. Clearly, step (d) cannot be two different steps at the same time. Thus, the requirement for an election of species is proper.



Claims 31, 33, 37, 41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 30, 32, 39, 42, 46, 48, 54 and 55 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 25, 2019; November 13, 2019; February 20, 2020; June 12, 2020; August 26, 2020 and June 7, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed May 13, 2019 is a CON of PCT/US2019/031629, filed May 9, 2019, which claims the benefit of US Provisional Patent Application 62/669,796, filed May 10, 2018; and US Provisional Patent Application 62/681,612, filed June 6, 2018.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “partitions” to include any partitions such as, for example, wells of a well plate, channels or portions of a flow cell, an emulsion, spots on (or portions of) a substrate, beads, layers of a polymersome, etc.

The Examiner has interpreted the term “a first plurality of partitions comprising a first set of molecules and a second set of molecules”; and the term “a second plurality of partitions comprising a third set of molecules and a fourth set of molecules” in claim 30 to mean that the first set of molecules, the second set of molecules, third set of molecules, and fourth set of molecules are present together in the same partition (in any combination) and/or are present in separate/different partitions.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 30, 32, 39, 42, 46, 48, 54 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 254-281 of copending US Patent Application No. 17/312,247,
(b)	Claims 1-23 and 34-46 of copending US Patent Application No. 17/318,364,
(c)	Claims 1-25 of copending US Patent Application No. 17/209,045,
(d)	Claims 56-75 of copending US Patent Application No. 17/166,982, and
(e)	Claims 212-231 of copending US Patent Application No. 17/148,942, and
(f)	Claims 77-96 of copending US Patent Application No. 17/003,219.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 30, 32, 39, 42, 46, 48, 54 and 55 of US Patent Application 16/410,952, and copending claims of the US Patent Applications encompass a method comprising: providing a plurality of supports; coupling a first and second set of molecules to the plurality of supports in a first plurality of partitions; providing the supports in a second plurality of partitions; and coupling a third and fourth set of molecules to the plurality of supports.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 30, 32, 39, 42, 46, 48, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-72 of U.S. Patent No. 10669583, and
103232794.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent Application 16/410,952, and the claims of the US Patents encompass a  method comprising: providing a plurality of supports; coupling a first and second set of molecules to the plurality of supports in a first plurality of partitions; providing the supports in a second plurality of partitions; and coupling a third and fourth set of molecules to the plurality of supports.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 30, 32, 39, 42, 46, 48, 54 and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 30 is indefinite for the “a first plurality of partitions comprising a first set of molecules and a second set of molecules” in claim 30, lines 2-3 because it is unclear whether the first set of molecules and the second set of molecules are present together in the same partition and/or whether the first set of molecule and the second set of molecules are present in separate partitions and, thus, the metes and bounds of the claim cannot be determined.
Claim 30 is indefinite for the “a second plurality of partitions comprising a first set of molecules and a second set of molecules” in claim 30, lines 8-9 because it is unclear whether the first set of molecules, the second set of molecules, the third set of molecules, and/or the fourth set of molecules are present together in the same partition; whether the sets of molecules are present together in different combinations in the same partition; and/or whether the sets of molecules are each present in separate partitions and, thus, the metes and bounds of the claim cannot be determined.

	Claims 32, 42, 46, 48, 54 and 55 are indefinite insofar as they ultimately depend from claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	 Claim 30, 32, 39, 42, 46, 48, 54 and 55 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kodadek (US Patent Application Publication No. 20070003954, published January 4, 2007).
	Regarding claims 30, 32, 39, 42, 46, 48, 54 and 55, Kodadek teaches arrays of synthetic molecules can be created and employed for various proteomic profiling experiments, such as for monitoring the state of the immune system of a patient, which can be a useful tool for the diagnosis of many types of disease states (Abstract, lines 1-9). Kodadek teaches in Example 1, that different proteins (interpreted as a first/third set of molecules, second/fourth sets of molecules, and different proteins comprising DNA) exhibit unique and reproducible fingerprints, profiles, or signatures when hybridized to a peptoid microarray, wherein microarrays are constructed that consist of 7680 different octameric peptoids (interpreted as a first/third set of molecules, same type of molecules; second set of molecules, and different peptoids) spotted covalently on a maleimide-functionalized glass microscope slide (interpreting the maleimide functionality as a first/third set of molecules and the peptoids as a second/fourth set of molecules that are coupled) using a robotic pin spotter, wherein the peptoid library was created by split and pool synthesis on polystyrene microbeads using seven different amines (interpreting the microarray as a plurality of supports; spots on the substrate as partitions; coupling the first, second, third and fourth set of molecules to the solid support; different types of molecules include maleimide functional groups, different peptoids, different proteins and/or different amines; coupling the third set of molecules and fourth set of molecules; proteins comprising DNA; peptoids comprising peptide molecules or small molecules; maleimide as small molecules; coupling fourth set of molecules to second set of molecules; supports are beads, claim 30a-d, 32, 39 and 42) (paragraph [0133]; and Figure 1). Kodadek teaches that a sample component or ligand binding moiety present in a sample can be captured or bound on any of a variety of binding element array/support combinations, wherein each addressable location has one or more binding elements, wherein the binding elements can be a biological molecules such as a peptides, polypeptides, or nucleic acids, and wherein binding elements can comprise purely random feature and a non-random feature (interpreted as sets including second set and fourth set comprising different ligands; are peptide molecules; and nucleic acids such as DNA, claims 30, 32 and 54) (paragraph [0089], lines 1-4; and [0090]). Kodadek et al. teach that a support can be any shape such as a strip, a plate, or a dish with a series of wells (interpreted as wells), wherein each binding element can be immobilized at different addressable locations at the support surface (interpreted as wells, claims 46 and 48) (paragraph [0091]). Kodadek teaches that binding of serum antibodies to the array is typically quantified by subsequent incubation with a fluorescently labeled secondary antibody; and that peptoids that capture antibodies enriched in the diseased state are identified by comparison of the pattern of antibody binding of the two samples to the arrays (interpreted as a first, second, third and/or fourth set; and antibodies, claims 30 and 55) (paragraph [0011], lines 29-34).
Kodadek meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	 Claim 30, 32, 39, 42, 46, 48, 54 and 55 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Watson (US Patent Application Publication No. 20130225418, published August 29, 2013).
Regarding claims 30, 32, 39, 42, 46, 48, 54 and 55, Watson teaches materials and methods for the preparation of nucleic acids including DNA and RNA for sequencing, wherein the method comprises fragmentation of nucleic acids into short and long fragment populations (interpreted as DNA; first, second, third, or fourth sets of molecules that are the same, different types of fragments of DNA, and a first peptide sequence and a second peptide sequence), in which the short fragments are tailed by attaching an adaptor or adaptor sequence on their 3’ or 5’ ends (interpreted as coupling set of molecules); and then hybridized along the longer fragments to create hybridized fragments (also interpreted as coupling sets of molecules), wherein the tiled fragments are exposed to a library of barcoded primers that target the ligated ends of the short fragments (interpreted as sets of molecules that are primers), such that the primers are used to analyze the hybridized fragments, wherein analysis can be by amplifying the fragments (short) by, for example, end point or PCR (interpreting long fragments, short fragments, primers and adaptors as first, second, third, or fourth sets of molecules, a first peptide sequence and a second peptide sequence; DNA; and peptides, claims 30, 32 and 54) (paragraph [0004]). Watson teaches that the principles of the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA, wherein the techniques disclosed provide labeled materials isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital-PCR (interpreted as DNA) (paragraph [0009]). Watson teach that the target material can be sequestered in a fluid compartment or a partition such as a single droplet (interpreted as a partition, and droplet), such that other reagents include labels (e.g., barcoded or optically-labeled N-mers) can be provided, optionally also sequestered in droplets, wherein other reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules such as by hybridization of N-mers to target nucleic acids, wherein target material can undergo optional processing such as selective enrichment, amplification, or capture on a substrate such as beads (interpreted as coupling first, second, third and fourth sets of molecules to a solid support; beads; coupling a fourth set of molecules to a second set of molecules; different types and/or same type; a bead; partition; and droplet, claims 30a-d, 39, 42, 46 and 48) (paragraphs [0010]). Watson teaches that target material can be obtained from a sample and can include nucleic acids, proteins, carbohydrates, or other materials, wherein a sample can be a body fluid such as pus, sputum, semen, urine, blood or saliva (interpreted as sets of molecules that are the same type; or different types, claim 30) (paragraph [0011]). Watson teaches that capture sequences are introduced into droplets containing target material (interpreted as a first/third set), for example, by merging the droplets with a second set of droplets containing the capture sequences (interpreting capture sequences as a second/fourth set of molecules), wherein capture sequences can include a barcode label and a portion that is capable of being captured on a solid surface such as biotin/streptavidin, antibody/antigen; aptamers; anchored oligonucleotides, such that the capture sequence is allowed to hybridize to the target nucleic acid (interpreting the first peptide molecule; second peptide molecule as biotin, antibodies, streptavidine; sets of molecules; and captured onto a solid surface, claims 30, 54 and 55) (paragraph [0020]). Watson teaches that capture sequences can be synthesized directly onto beads or be attached by means as biotinylated sequences and streptavidin beads (paragraph [0021], lines 1-3). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that Illumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (paragraph [0159], lines 11-14).
Watson meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 30, 32, 39, 42, 46, 48, 54 and 55 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639